Citation Nr: 1715257	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbosacral degenerative disc disease.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1984. This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2015, the Board remanded the Veteran's increased rating claim for further evidentiary development.  At that time, the Board also determined, citing Manlincon v. West, 12 Vet. App. 238 (1999), that remand was required with respect to entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), because the RO had not issued a statement of the case (SOC) as to that issue.  The Board's remand directed the RO to issue an SOC as to entitlement to a TDIU and to give the Veteran an opportunity to submit a timely substantive appeal if the SOC denied a TDIU.  The Board directed the RO to advise the Veteran that the claims file would not be returned to the Board for appellate consideration of the TDIU issue following the issuance of the SOC unless the Veteran perfected his appeal.  The Veteran was so informed in a July 2016 SOC that denied entitlement to a TDIU.  The Veteran has not filed a substantive appeal with respect to the SOC that denied TDIU.  Therefore the issue of entitlement to a TDIU is not before the Board.

The Veteran requests a 40 percent rating for his back disability.  See VA Form 9 of February 2013; notice of disagreement of July 2010.  As the Veteran has indicated that he does not seek a rating higher than 40 percent, the Board will not address whether he is entitled to a rating greater than 40 percent.  A veteran may expressly limit a claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum disability rating allowed by law.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.






FINDINGS OF FACT

1.  The lumbosacral spine disability is manifested mainly by pain, pain on motion, limited motion, and fatigue.  Remaining functional flexion is better than 30 degrees, and there is no ankylosis.

2.  The Veteran has not had incapacitating episodes characterized by doctor-prescribed bed rest.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbosacral degenerative disc disease have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237, 5242, 5243 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and statements of the Veteran.  The Veteran underwent VA medical examinations of his back in May 2010, July 2013, and July 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current disability, and provided sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The examiner who conducted the July 2015 VA examination provided an opinion as to whether there was pain on weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the RO substantially complied with the Board's remand instructions of March 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO issued an SOC addressing entitlement to a TDIU, requested that the Veteran provide information as to treatment for his lumbar spine disability, obtained up-to-date VA treatment records, requested SSA records, and readjudicated the claim by a July 2016 supplemental statement of the case (SSOC).





Increased rating for lumbosacral degenerative disc disease

Rating criteria

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Staged ratings are appropriate if the factual findings show distinct time periods in which the service-connected disability exhibited symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

It is the Board's responsibility to evaluate the assembled evidence.  See 38 U.S.C.A. § 7104(a) (2016).  All information and lay and medical evidence of record in a case will be considered.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2016).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2016).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  See 38 C.F.R. § 4.45 (2016).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The prohibition against "pyramiding" as stated in 38 C.F.R. § 4.14 does not preclude consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability.  The facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to the affected joints. Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, and a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology, is possible.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures, should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).

Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Although pain may cause functional loss, pain itself does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.   The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  Diagnostic Code (DC) 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003, Note 1 (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1) (2016).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.


Analysis

The Veteran's disability is rated under DC 5237, which relates to lumbosacral or cervical strain.  The Veteran has been assigned a 20 percent disability rating, effective from April 4, 2003, for lumbosacral degenerative disc disease (previously evaluated as chronic lumbosacral strain under DC 5295 and 5293-5292).  Based on the competent and relevant evidence of record, the Board will consider the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome to determine if there is a basis to increase the assigned rating.  The Veteran filed a claim for rating increase in March 2010. 

Upon examination in October 2009, the Veteran had "forward flexion to about no more than 60 degrees."  Moving back to an upright posture was noted to exacerbate the low-back pain.  Extension was "just past neutral, also increasing his pain."  Lateral rotation and bending were "limited to about 50 percent of normal, again exacerbating that aching low-back pain."  The clinician noted that none of these movements flared up the shooting pains into the right lower extremity, which the Veteran reported to be unpredictable and fleeting.  The supine straight-leg raise was negative.  See October 2009 record of Dr. L. S.

In February 2010, the medical impression from an MRI was: disc degeneration and diffuse disc bulge at LI-L2 and L2-L3; disc degeneration and diffuse disc bulge with mixed type I and Type II degenerative endplate changes at L3-L4 with mild foraminal encroachment; and no focal disc protrusion.  The alignment was normal with no spondylolisthesis.  "Chronic low back pain times years" and "increased pain with left leg radiculopathy" were noted as indications.  See February 2010 record of Dr. T. L.  Upon examination, the Veteran's range of motion (ROM) for forward flexion was limited by pain to 75 percent of normal [68 degrees], and extension was limited by pain to 75 percent of normal [23 degrees].  A neurovascular exam was described as "intact," and the Veteran's calves were soft and non-tender bilaterally.  The Veteran's latest MRI was not available for review.  See February 2010 private treatment record by certified physician's assistant.

The Veteran underwent a VA examination in May 2010.  The Veteran complained of sharp, constant back pain that rated a "9-10/10."  He also reported associated weakness, fatigue, instability, lack of endurance, stiffness, and locking, but no heat, swelling, or redness. The symptoms were said to be the worst with lifting and movement and improved with rest and medication.  The Veteran wore a back brace.  He did not use a cane, wheelchair, or walker.  It was noted that he had had steroid injections.  There had been no hospitalization or surgery relating to the back.  The Veteran reported no restriction with active daily living.  He had experienced "severe" weekly flare-ups that lasted from minutes to hours with no incapacitating episodes, and this pain was reported to radiate to his left leg.

Active range-of-motion testing showed: flexion 40 degrees; extension 15 degrees; lateral flexion bilaterally 15 degrees; and bilateral rotation 25 degrees.  There was no pain, weakness, fatigability, incoordination, or instability.  Upon three repetitions there was no loss of function.  Upon examination, the Veteran was found to have normal wear and tear of shoes, no antalgic gait or assistive device was observed, and no difficulty dressing, undressing, squatting, or walking on his heels.  "Neuromuscle strength" was 5/5 for both upper and lower extremities.  There was no tremor.  The Achilles heels and knees showed "DTR 2+."  There was normal bilateral toe extension, and "normal bilateral tactile sensory to both lower extremities."  The "extremity" showed no edema, erythema, pain, tenderness, muscle atrophy, or deformity.  The Veteran pointed to his left paralumbar L5 as a point of tenderness.  The leg raise test was negative, and there was no deformity.

In interpreting an April 2009 MRI of the lumbar spine, the examiner found mild to moderate changes of degenerative disc disease throughout the Veteran's lumbar spine.  There was moderate narrowing of the L1-l2, L2-L3 and L3-L4 discs spaces.  There was mild circumferential bulging of the cannulated all lumbar levels.  Mild ventral spurring was present.  End plate marrow signal changes were most prominent at L3-L4.  The examiner noted mild lower lumbar facet joint arthropathy.  The examiner found no focal disc herniation, spinal stenosis, or "significance foraminal stenosis at any level."  The conus was unremarkable.  The examiner's impression was "mild to moderate degenerative disc disease throughout the lumbar spine."  His assessment was lumbosacral degenerative disc disease.  See May 2010 VA examination report.

Upon examination in January 2012, the range of motion was 40 degrees for forward flexion.  Extension was 10 degrees.  Lateral bending was 20 degrees bilaterally.  Rotation was 20 degrees bilaterally.  Straight leg raising was negative bilaterally in both the seated and supine positions.  The Veteran did not complain of tenderness to palpation throughout the lower back.  There was no evidence of increased muscle tone or spasm.  The neurologic examination was normal.  See January 2012 record of Dr. J. C. 

In February 2013, the Veteran reported that his back "goes out almost every other day."  During these episodes lasting at least 30 minutes to an hour, he was reportedly unable to "move around."  He also reported being unable to bend over to tie his shoes on a regular basis.  He further stated that he now had "pain that radiates down my right leg that has in the past given out on me while I was upright."  He maintained that he could not stand or sit for an extended period of time.  See VA Form 9 of February 2013.

The Veteran underwent a VA examination in July 2013.  The Veteran reported that "for no reason he can have extreme pain, lose his balance, and fall on a weekly basis."  Initial ROM testing showed: forward flexion 45 degrees, with objective evidence of painful motion beginning at 45 degrees; extension 15 degrees, with objective evidence of painful motion beginning at 15 degrees; right lateral flexion 20 degrees, with objective evidence of painful motion beginning at 5 degrees; left lateral flexion 15 degrees, with objective evidence of painful motion beginning at 15 degrees; right lateral rotation 20 degrees, with objective evidence of painful motion beginning at 20 degrees; and left lateral rotation 20 degrees, with objective evidence of painful motion beginning at 20 degrees.

The Veteran had no additional limitation in ROM of the thoracolumbar spine following repetitive-use testing.  For repetitive-use testing with three repetitions, post-test flexion ended at 50 degrees, post-test extension ended at 15 degrees, post-test right lateral flexion ended at 20 degrees, post-test left lateral flexion ended at 20 degrees, post-test right lateral rotation ended at 20 degrees, and post-test left lateral rotation ended at 20 degrees.

In terms of any functional loss and/or functional impairment of the thoracolumbar spine, the Veteran was noted to have weakened movement, excess fatigability, pain on movement, instability of station, and pain and muscle spasm.

The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue nor guarding or muscle spasm of the back.  Muscle strength testing was normal (5/5).  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He also had no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  The Veteran was found not to have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  His regular use of a brace as an assistive device was noted.  The Veteran reported using a back brace when doing work around the home.

The impact of the Veteran's back disability on his ability to work was noted to be an inability to lift over 20 lbs., a feeling of back fatigue after 20 minutes, and using a fentanyl patch.  Although no additional limitation in ROM of the back was shown following repetitive-use testing, the examiner stated that "repetitive use of the joint could limit the function and ROM of the joint due to pain and fatigability."  The examiner was unable to describe any such additional limitation, with the explanation that she "did not see the Veteran while the joint was in flare up and therefore cannot express an opinion or measure loss of ROM."  The examiner was unable to estimate the further limitation of motion during flare-ups or daily use because there was "insufficient medical evidence to make this assessment."  See July 2013 VA examination report of certified nurse practitioner.

In November 2013, the Veteran reported having twice-monthly, shooting back pains that prevent him from moving for up to 5 hours.  See SSA record of November 2013.  

The Veteran underwent a VA examination in July 2015.  He reported constant pain and dull throbbing at a pain level of 8/10 with medication and 10/10 without medication.  He stated that he wakes up stiff and in pain.  Pain was reportedly "located ML and paravertebral area L4-sacral area."   According to the Veteran, the baseline functional limitations were limited mobility, pain, fatigability, and less durability.  The Veteran reported flare-ups caused by prolonged sitting and walking.  He stated that he could not run.  "Bending, stooping, lifting" were also cited but not characterized.  The Veteran reported that "rare flare-ups can incapacitate from pain."  His functional limitations were noted to be an ability to work 2-3 hours at a time with medication before requiring rest.  The Veteran was noted to exercise currently on a treadmill for 45 minutes and a distance of 1.5 miles.  There was "no other significant decrease in functional capacity for the issues of pain, weakness,
fatigability or incoordination described in the past year."

Upon examination, range-of-motion testing showed: forward flexion 80 degrees, extension 25 degrees, right lateral flexion 25 degrees, left lateral flexion 25 degrees, right lateral rotation 20 degrees, left lateral rotation 20 degrees.  Pain was noted on the exam and caused functional loss.  There was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back.  There was no additional loss of function or range of motion after three repetitions.  Pain, fatigue, weakness, and lack of endurance were noted as factors that limit the Veteran's functional ability with repeated use over a period of time.  The Veteran was not examined after repetitive use over time on the basis that "answer would be based on mere speculation."

The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal (5/5), and there was no muscle atrophy.  The reflex exam for the knee and ankle was normal.  The sensation to light touch (dermatome) testing was normal for the bilateral thighs, lower leg/ankle, and foot/toes.  The straight leg raising test was negative bilaterally.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a back condition (such as bowel or bladder problems/pathologic reflexes).  The Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  Furthermore, the Veteran did not use any assistive device(s) as a normal mode of locomotion.  See July 2015 VA examination report.

In August 2015, the Veteran reported that "his lower back pain and neck pain are unbearable at times."  The Board notes that the Veteran is also service-connected for chronic cervical spine strain with degenerative disc disease.  See August 2015 VA treatment record.

Upon examination in December 2015, flexion of the lumbar spine was 60 degrees.  Extension was "decreased w/ reproduction of pain."  Oblique extension was "LOE & ROE reproduce typical pain."   See December 2015 VA treatment record.

The evidence of record, as set out above, shows the Veteran to not exhibit a limited range of motion that would warrant a higher rating of 40 percent.   Upon review of the entire record, the Board finds the preponderance of the evidence is against finding that there has been forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, at any time during the claim period.   At its worst, forward flexion was limited to 40 degrees, and no ankylosis of the entire thoracolumbar spine was shown.

The Veteran has had no incapacitating episodes over a 12 month period due to IVDS within the VA definition of an incapacitating episode.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  Therefore the Veteran is not entitled to an increased rating at any point during the period under review on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  There are no medical findings and other evidence, including the Veteran's Social Security Administration records, that would allow for the assignment of a disability rating greater than 20 percent for the period under consideration.  Because the disability has not significantly changed during the claim period, a uniform evaluation is warranted.

The Veteran has, at times, reported radiating pain, but the preponderance of the evidence is against finding that he has radiculopathy, bowel or bladder impairment, or other neurologic abnormality associated with his back disability.  In February 2010, the Veteran's doctor noted "increased pain with left leg radiculopathy."  The May 2010 VA examination noted the Veteran's report of pain that radiates to his left leg.  In February 2013, the Veteran stated that he now had pain that radiated down his right leg.  See VA Form 9 of February 2013.  However, in October 2009, the Veteran's doctor observed that none of the range-of-movement testing "flared up the shooting pains into the right lower extremity, which the Veteran noted were unpredictable and fleeting."  See October 2009 record of Dr. L. S.  In January 2012, the neurologic examination was normal.  See January 2012 record of Dr. J. C.  Furthermore, upon VA examination in July 2013 and July 2015, the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.

The Board has not overlooked the Veteran's statements with regard to flare-ups and the severity of his disability.  For example, the Veteran has reported flare-ups characterized by sharp, constant, severe pain.  As a result, he has experienced impairment with running, bending, lifting, moving around, and standing or sitting for extended periods.  In August 2015, the Veteran stated that "his lower back pain and neck pain are unbearable at times.  The Veteran is competent to report on matters of which he has firsthand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment reports, including functional impairment due to pain.  However, nothing suggests that his functional impairment approximates that required for a higher evaluation.

The medical findings and opinions of the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight than the Veteran's statements as to the disability at its most severe.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Veteran's lay testimony is outweighed by the medical opinion of record, which considered the Veteran's reported symptoms and did not find additional limitations after three repetitions of range of motion.  The current evaluation contemplates pain on motion and some limitation of motion.  The issue with respect to 38 C.F.R. §§ 4.40 and 4.45 is at what point pain or some other factor functionally limits the Veteran's motion.  The preponderance of the evidence is against finding that the Veteran has demonstrated pain (which additionally limits function) sufficient to warrant a higher evaluation under any relevant diagnostic code.  See Mitchell v. Shinseki, 25 Vet. App. 33 (2011).  The current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected disability.  The 20 percent evaluation currently assigned for painful motion contemplates periarticular pathology productive of painful motion.  See 38 C.F.R. § 4.59 (2016).

The Board has considered whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards and to warrant referral to the appropriate officials for consideration of extra-schedular ratings.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran has specifically requested that VA consider an extraschedular rating on the basis that his service-connected disability of the back and his service-connected depression "inhibit [him] from obtaining and maintaining gainful employment."  See Veteran's statement of July 2010.

The first step in the extraschedular analysis is to determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case.  The schedular criteria contemplate the Veteran's reports of pain and limited motion of the back.  Higher ratings are available for certain manifestations of the disability, but the preponderance of the evidence of record is against finding that those manifestations are present in this case.

A claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently serviced-connected for lumbosacral degenerative disc disease, depression associated with lumbosacral degenerative disc disease, and chronic cervical spine strain with degenerative disc disease.  At present, there appears to be no basis to consider a possible compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  There are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple disorders.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a July 2010 notice of disagreement (NOD) that initiated the current appeal of a June 2010 rating decision that denied an increased evaluation for the service-connected lumbar spine disability.  In a separate submission filed in July 2010, the Veteran claimed TDIU due to his service-connected lumbar spine disability and service-connected depression.  As noted in the Introduction above, this claim was denied by the RO in an October 2012 rating decision.  An SOC issued in July 2016 also denied the TDIU claim.  The Veteran failed to submit a substantive appeal after being notified in the July 2016 SOC that a substantive appeal was required in order for the Board to consider entitlement to a TDIU.  Accordingly, this issue is not before the Board.


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbosacral degenerative disc disease is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


